Exhibit 10.5

 

CONTRACT OF EMPLOYMENT

 

Made and signed in Herzliya this 10th day of July 2011

 

BETWEEN:

 

Verint Systems Ltd.

 

 

33 Maskit St. Herzliya

 

 

ISRAEL, 46733

 

 

(hereinafter referred to as “VERINT” and/or “the Company”)

 

 

 

AND:

 

Verint Systems Inc.

 

 

330 South Service Road

 

 

Melville, NY 11747

 

 

(hereinafter referred to as “VSI”)

 

 

 

AND:

 

Mr. Meir Sperling Id. No. 004187050

 

 

of 5 Hadafna St., Tel-Mond 40600, Israel

 

 

(hereinafter referred to as “the PRESIDENT”)

 

 

 

WHEREAS

 

VERINT employs the PRESIDENT since September 17, 2000 (the “Commencement Date”).

 

 

 

WHEREAS

 

VERINT wishes to continue the employment of the PRESIDENT in the position of
General Manager of the Company, President of ACS (Analytics Communications
Solutions Business Unit of the Company) and Corporate Officer of VSI (such
position, hereinafter referred to as “the Position”) and the PRESIDENT wishes to
continue his employment by VERINT in the said Position solely in accordance with
this contract, to be effective as of July 10, 2011 (the “Effective Date”).

 

IT HAS ACCORDINGLY BEEN AGREED, WARRANTED AND PROVIDED BY THE PARTIES AS
FOLLOWS:

 

1.     Recitals, Appendices And Headings

 

1.1.        The recitals to this contract and the appendices annexed hereto
constitute an integral part hereof.

 

1.2.        The clause headings in the contract are for locational convenience
only and recourse shall not be had to them in the interpretation hereof.

 

--------------------------------------------------------------------------------


 

2.     Definition Of The Position And Place Of Work

 

2.1.        VERINT shall continue to employ the PRESIDENT in the Position and
the PRESIDENT undertakes to work for VERINT in the said Position pursuant to the
terms and conditions set forth herein.

 

2.2.        The PRESIDENT shall continue to serve in the capacity of the
Position. In such Position, the PRESIDENT shall perform duties of the type
customarily performed by persons serving in such position at corporations of the
size, type and nature of the Company and VSI. The PRESIDENT shall report to the
Chief Executive Officer of VSI (“Supervisor”).

 

2.3.        For the avoidance of any doubt, it is hereby clarified that the
PRESIDENT’s seniority in the Company as of the Commencement Date is preserved
together with all accumulated entitlements.

 

2.4.        The PRESIDENT’s usual place of work shall be at VERINT’s offices at
Herzelia, but the PRESIDENT is aware and agrees that:

 

2.4.1.         VERINT’s requirements and certain projects are likely to oblige
him to leave his usual place of work from time to time and also to work outside
the borders of the State of Israel, all for limited periods of time; and

 

2.4.2.         the PRESIDENT shall not be entitled to additional consideration
from VERINT in consequence of leaving his ordinary place of work as aforesaid;
in any event in which the PRESIDENT shall be required to work outside the
borders of the State of Israel, the subject of covering his additional expenses
and the conditions of his stay outside Israel will be addressed within the
context of the Company’s procedures.

 

3.     The PRESIDENT’s Obligations

 

3.1.          Throughout the employment term at VERINT the PRESIDENT shall act
towards it with honesty, dedication, fidelity and trust, he shall do everything
in his power to advance its business and interests, to foster and develop them
and to devote for such objects all his business time and his full energy,
knowledge, qualifications and talents.

 

3.2.          During the term of the contract, the PRESIDENT will devote his
full business time and best efforts to the performance of his duties hereunder
and will not engage in any other business, profession or occupation for
compensation or otherwise which would conflict or interfere with the rendition
of such services either directly or indirectly,

 

--------------------------------------------------------------------------------


 

without the prior written consent of the Supervisor; provided in each case, and
in the aggregate, that such activities do not conflict or interfere with the
performance of the PRESIDENT’s duties hereunder or conflict with Section 9. For
the avoidance of doubt, the above shall not prevent the PRESIDENT from
continuing his engagement in any activities previously approved by the Company.

 

3.3.          The PRESIDENT shall be required to make himself available to the
Company during and beyond ordinary business hours, to the extent that the
conditions of his employment and the needs of his job require such.

 

3.4.          Work procedures applicable to all the top management level of
Verint and VSI as set or amended by Verint and VSI, as applicable, from time to
time, including any Israeli Ministry of Defense security clearance requirements,
shall constitute an integral part of the conditions of PRESIDENT’s employment.

 

3.5.          The PRESIDENT warrants that he is aware that his position in
VERINT is a managerial position and also a position that requires a special
degree of personal confidence and accordingly the Hours of Work and Rest Law,
5711-1951 (hereinafter referred to as “the Hours of Work and Rest Law”) shall
not apply to his employment by VERINT.

 

3.6.          It is hereby agreed and expressed that this contract is based upon
the fundamental assumption that the Hours of Work and Rest Law shall not apply
to the PRESIDENT’s employment pursuant to this contract and that this clause is
a fundamental condition hereof.

 

3.7.          It is hereby agreed that if it is asserted by the PRESIDENT or by
another on his behalf or if it is held by a competent court or tribunal that the
Hours of Work and Rest Law applies to the PRESIDENT’s engagement notwithstanding
the aforegoing, then in lieu of the consideration payable to the PRESIDENT
pursuant to this contract, the PRESIDENT’s salary shall be calculated in respect
of the period of his employment at VERINT beginning from the Commencement Date
such that the total cost that VERINT shall bear in consequence of employing the
PRESIDENT shall not exceed the total cost that VERINT is likely to bear or shall
bear pursuant hereto and on the basis of the assumption specified above.

 

4.     VERINT’s Obligations

 

4.1.          The Company shall pay the PRESIDENT a monthly salary, annual leave
and benefits, all as set forth in this contract and its annexes (hereinafter
referred to as “the Consideration”).

 

--------------------------------------------------------------------------------


 

4.2.          With respect to each full fiscal year during the term of the
contract, the PRESIDENT shall be eligible to earn an annual bonus award, with a
target bonus opportunity of NIS 638,000 (the “Target Bonus”), based upon the
achievement of performance goals established by the Compensation Committee of
the Board of Directors of VSI (the “Committee”), and subsequently provided in
writing to the PRESIDENT and in a manner consistent with other executive
officers of VSI.  The determination as to whether the performance goals have
been achieved and whether and to what extent any Target Bonus is to be paid with
respect to such achievement shall be made in the sole discretion of the
Committee.  The PRESIDENT shall be entitled to such increases in the Target
Bonus, if any, as may be determined from time to time in the sole discretion of
the Committee.  The PRESIDENT’s annual bonus award, as in effect from time to
time, is hereinafter referred to as the “Annual Bonus.”  The Annual Bonus will
be paid in accordance with VSI’s normal practices for senior executive bonuses,
but no later than the later of the 15th calendar day of the third month
following the end of the PRESIDENT’s first taxable year in which the right to
payment is no longer subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code and any proposed, temporary or final
regulation, or any other guidance, promulgated with respect to Section 409A of
the Code by the U.S. Department of Treasury or the Internal Revenue Service
(“Section 409A”) or the 15th calendar day of the third month following the end
of the Company’s first taxable year in which the right to payment is no longer
subject to a “substantial risk of forfeiture”.  For the avoidance of doubt,
unless otherwise provided in this Agreement, the PRESIDENT’s Annual Bonus shall
remain subject to a “substantial risk of forfeiture” until the date when the
Committee makes a determination as to the satisfaction of the relevant
performance goal or goals relating to such bonus and the extent of the payment
thereof.

 

5.     Monthly Salary

 

5.1.          The PRESIDENT’s overall commencing (gross) monthly salary
(hereinafter, and including the provisions of clauses 5.2 to 5.3, referred to as
the “Salary”) is NIS 109,609 (one hundred and nine thousand six hundred and nine
new Israeli Shekels).

 

5.2.          The PRESIDENT shall be entitled to such increases in his Salary,
if any, as may be determined from time to time in the sole discretion of the
Committee. In any case, the PRESIDENT’s Salary will be updated in accordance
with applicable Extension Orders.

 

--------------------------------------------------------------------------------


 

5.3.          The Salary shall be paid each month into the PRESIDENT’s bank
account at the time when the Company pays the salaries to the Company’s other
executive officers.

 

5.4.          Without derogating from other entitlements under this contract and
its annexes, the PRESIDENT shall only be entitled to 12 Salaries each year.

 

5.5.          Taxes and mandatory payments under any law shall be deducted from
the PRESIDENT’s Salary and from any other consideration or bonus unless
otherwise expressly stated in this contract.

 

5.6.          Unless otherwise expressly stated in this contract, the
PRESIDENT’s Salary shall be the basis for auxiliary payments, provisions, social
rights, severance pay, annual leave pay, sick pay, etc.

 

6.     Annual Leave, Convalescence, Sickness And Military Reserve Duty

 

6.1.          The PRESIDENT shall be entitled to annual leave of 23
(Twenty-three) working days each year, as defined in the Company’s procedures in
such regard. The PRESIDENT shall coordinate annual leave times with the
Supervisor.

 

6.2.          The PRESIDENT’s right to accrue leave days and/or redeem leave
days shall be as set forth below:

 

6.2.1.             The PRESIDENT shall use his best efforts to actually utilise
the full annual leave quota mentioned in clause 6.1 above from year to year.

 

6.2.2.             Subject to clause 6.2.1 above, the PRESIDENT shall be
entitled to accrue unutilised leave not exceeding two (2) times the leave quota
mentioned in clause 6.1 above; that is to say, not more than 46 working days.

 

6.2.3.             Any unused annual leave days exceeding such quota shall be
redeemed by way of payment to the PRESIDENT at the end of each fiscal year in
accordance with Company’s policy. For the avoidance of any doubt, the parties
agree that the above mentioned means that only contractual vacation days, which
are above the statutory quota, are redeemed.

 

6.2.4.             A “year” for the purpose of calculations relating to the
PRESIDENT’s leave right is in accordance with the practice in respect of all the
Company’s employees (today and pursuant to

 

--------------------------------------------------------------------------------


 

the Annual Leave Law - a period commencing on January 1st in a specific year and
ending on 31st December in the same year).

 

6.2.5.             The Company’s procedures relating to the entitlement to leave
shall apply to any matter not otherwise provided above.

 

6.3.          The PRESIDENT shall be entitled to VERINT’s contribution to
convalescence pay, as provided in the extension order that applies to VERINT and
the PRESIDENT with regard to convalescence pay.

 

6.4.          The PRESIDENT’s rights to sick pay shall be pursuant to the
provisions of the Sick Pay Law, 5736-1976, and other sick pay laws (due to
absences for reasons of illness of a parent or child - heaven forefend), subject
to the following provisions:

 

6.4.1.             For each sick day, the PRESIDENT shall be entitled to sick
pay at a rate of 100% of the Salary (and not according to the lower rate as
provided in the law) and to any other payment or benefit the PRESIDENT is
entitled to from the first date of his absence due to sickness.

 

6.4.2.             If monies are paid to the PRESIDENT in respect of sick days
by the National Insurance Institute and/or an insurance company, pursuant to
loss of working capacity insurance, and/or a pension fund and/or another
provident fund, as the case may be, these monies may be set off against the
consideration that shall be due to the PRESIDENT from the Company in respect of
the said sick days pursuant to clause 6.4.1 above, all in accordance to the
provisions of Section 11 to the Sick Pay Law.

 

6.4.3.             Notwithstanding the above, in the event that the PRESIDENT
has submitted a claim for loss of capacity insurance or payment from the
National Insurance Institute of Israel due to a disability and has exercised all
of his accrued sick days and subsequently all of his accrued annual leave, and
such payments have not yet commenced, the Company will pay the PRESIDENT his
Salary and all benefits during such period until the earliest of the following:
(i) the PRESIDENT is eligible to receive any such payments, (ii) the date on
which the claim for loss of capacity is denied or (iii) ninety day period. In
the event that such payment is approved for retroactive payments, the Company
will setoff any payments made by it except with regard to annual leave. In the
event that such claim is denied, the PRESIDENT shall return (or the Company
shall have the

 

--------------------------------------------------------------------------------


 

right to setoff from any payments due or owing) the compensation (and cash
equivalent of any benefits) paid or provided to the PRESIDENT during the period
commencing on the first day on which all of the accrued sick days and annual
leave expires and the date on which the claim is denied.

 

6.5.          The PRESIDENT shall be entitled to continue receiving his Salary
from VERINT, including all the conditions and benefits pursuant to this
contract, for the period in which he is on military reserve duty, provided that
he gives VERINT the necessary documents in order to recover the maximum possible
amount from the National Insurance Institute in respect of the period of the
PRESIDENT’s reserve military duty.

 

7.     Fringe Benefits

 

7.1.          The PRESIDENT shall continue to receive employee benefits and be
eligible to participate in all employee benefit plans in a manner commensurate
with other senior executive officers of VSI, in addition to the specific
benefits specified in this section 7.

 

7.2.          The Company shall continue to make the following monthly payments
into the a Study Fund at PRESIDENT’s election:

 

7.2.1.             7.5% of the PRESIDENT’s Salary; and

7.2.2.             2.5% of the PRESIDENT’s Salary shall be deducted on a monthly
basis for PRESIDENT’s portion of the study fund, and shall be transferred into
the fund by the Company.

 

Nothing in the aforesaid shall prevent the PRESIDENT from choosing an
alternative fund, in accordance with and subject to the provisions of the Law of
Supervising Financial Services (Kupot Gemel) 2005. Upon signing this contract,
PRESIDENT hereby requests to continue PRESIDENT’s current study fund allocation.

 

It is hereby clarified that the sums contributed by the Company to the Study
Fund may exceed the exempted limit recognized by the Income Tax Authority from
time to time.

 

Notwithstanding the aforegoing and provided that VERINT shall not be occasioned
any additional cost whatsoever, directly or indirectly, the Company’s
contributions of the portion of the Salary exceeding the exempted limit (as such
limitation shall be determined from time to time), shall be paid to the
PRESIDENT each month directly, in addition to the Salary at the date of payment
of the Salary. For the avoidance of any

 

--------------------------------------------------------------------------------


 

doubt it is hereby clarified that in any event of termination of employment, for
any reason, the PRESIDENT shall be entitled to receive all the payments accrued
in and added to the Study Fund.

 

Upon the termination of the term of this contract and the PRESIDENT’s employment
pursuant hereto for whatsoever reason (whether on his own initiative or not on
his own initiative), VERINT shall attend to transferring all the rights and
benefits pursuant to the said study fund to the PRESIDENT. For such purpose,
VERINT undertakes to sign every document and/or approval required at law or the
study fund.

 

7.3.          The PRESIDENT is entitled to a Company Car to be chosen by the
PRESIDENT at his sole discretion with all maintenance and usage expenses paid by
the Company. Such Company Car shall not be inferior to class 5.

 

7.4.          The PRESIDENT is entitled to a cell phone for his use in the
course of performing his work with all monthly charges paid by the Company.

 

7.5.          The PRESIDENT is entitled to a Laptop and BlackBerry for his use
in the course of performing his work with all monthly charges paid by the
Company.

 

7.6.          The PRESIDENT shall be entitled to an examination by the institute
called “Seker Menahalim” (or an equivalent) once a year that shall be financed
for him by the Company.

 

7.7.          The PRESIDENT shall be entitled to a private health insurance
coverage for VERINT’s employees, which VERINT purchased from an insurance
company on its own expense (A copy of the precise details of the policy, the
extensions to it and the conditions of it, can be obtained from Human
Resources). The PRESIDENT shall be entitled to purchase an extended coverage for
himself and to also insure his family, at his expense, in accordance with the
conditions of the above mentioned policy.

 

8.     Provisions And Deductions For Severance, Emoluments And Loss Of Working
Capacity Insurance

 

8.1.          The parties agree that until otherwise is agreed between them, the
Company will continue to monthly contribute from the Salary to all of the
Executive’s existing pension arrangements (including with respect to severance,
emoluments and loss of working capacity) and shall continue to deduct the amount
payable on the Executive’s account towards such pension arrangements, all as
existed prior to signing this contract and as

 

--------------------------------------------------------------------------------


 

detailed under Annex A1 (hereinafter referred to as “Pension Arrangement”).

 

8.2.          Once a year and immediately upon the decision to increase the
PRESIDENT’s Salary, VERINT shall augment to the Pension Arrangement the
difference between the statutory severance pay amount (calculated as if the
PRESIDENT is entitled to severance pay based on the increased salary due to his
entire period of employment with the Company) and the amounts accrued on account
of severance pay created by the increase of the PRESIDENT’s Salary (if
increased).

 

8.3.          The rates of the payments (of the Company and the PRESIDENT) to
the Pension Arrangement, as aforesaid, are subject to changes that shall apply
at law, if and insofar as they change at law, while distinguishing between the
employee’s part and the Company’s part, provided that the Company’s payments
shall not exceed the payments that apply to the Company, unless otherwise
required by law.

 

8.4.          The above contributions to the emoluments component and to the
loss of working capacity component of the Pension Arrangement (both employer and
employee parts) shall continue to be made only from the portion of the Salary up
to the exempt ceiling recognized by the Income Tax Authorities as will be from
time to time (“Tax Ceiling”). In addition, the Company’s contributions to the
emoluments component and to the loss of working capacity component of the
Pension Arrangement from the portion of the Salary above the Tax Ceiling will
continue to be paid directly to the Executive on the same date on which his
Salary is regularly paid. For the avoidance of any doubt, the Company’s
contributions to the severance pay component will continue to be made from the
entire Salary.

 

8.5.          Nothing in the aforesaid shall prevent the PRESIDENT from changing
his pension arrangements or any of them in accordance with and subject to the
provisions of the Law Supervising Financial Services (Kupot Gemel) 2005. The
PRESIDENT shall give written notice to the Company of his selection and in the
absence of a notice as aforesaid, the Company shall continue the PRESIDENT’s
current Pension Arrangement as detailed in Annex A1.

 

8.6.          Upon the termination of the term of this contract and the
PRESIDENT’s employment pursuant hereto for whatsoever reason (whether on his own
initiative or not on his own initiative, save for termination for cause under
Israeli law (meaning circumstances that under Israeli law entitles the Company
to terminate the President’s employment and deny him

 

--------------------------------------------------------------------------------


 

severance pay)(hereinafter in this section - “Cause under Israeli Law”), VERINT
shall attend to transferring all the rights and benefits (including on account
of severance pay) pursuant to the said Pension Arrangement or any alternative
pension arrangement, as the case may be, to the PRESIDENT. For such purpose,
VERINT undertakes, inter alia, to sign every document and/or approval required
at law, including notice of termination of employment and form 161.
Notwithstanding the foregoing, only in termination of employment by the Company
for cause under Israeli law the Company (i) will not be obligated to transfer
the severance pay component accrued in such funds due to any period of
employment with the Company and (ii) shall be entitled to withdraw any accrued
severance pay monies.

 

8.7.          Under any circumstances of termination of employment (including
resignation), excluding termination for Cause under Israeli Law, the Company
shall pay the PRESIDENT any shortfall, if exists, between the sums accumulated
in the severance component of the PRESIDENT’s Pension Arrangement, and the
statutory severance pay amount under applicable law.

 

9.     Confidentiality Of Service Invention And Non-Competition In The
Cooling-Off Period - Remunerated With Special Consideration

 

9.1.          The PRESIDENT will not at any time (whether during or after
PRESIDENT’s employment with the Company) (A) retain or use for the benefit,
purposes or account of PRESIDENT or any other person other than the Company or
its affiliates; or (B) disclose, divulge, reveal, communicate, share, transfer
or provide access to any person outside the Company and its affiliates (other
than its professional advisers who are bound by confidentiality obligations),
any non-public, proprietary or confidential information — including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(hereinafter the “Confidential Information”) without the prior written
authorization of the Company other than for the purposes of performing the
Position.

 

--------------------------------------------------------------------------------


 

9.2.          “Confidential Information” shall not include any information that
is (A) generally known to the industry or the public other than as a result of
PRESIDENT’s breach of this covenant; (B) made legitimately available to
PRESIDENT by a third party without breach of any confidentiality obligation; or
(C) required by law to be disclosed; provided that the PRESIDENT shall give
prompt written notice to the Company of such requirement, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

 

9.3.          Upon termination of PRESIDENT’s employment with the Company for
any reason, PRESIDENT shall (A) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) of the Company, its subsidiaries or
affiliates; (B) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
PRESIDENT’s possession or control (including any of the foregoing stored or
located in PRESIDENT’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise related to
the business of the Company, its affiliates and subsidiaries, except that
PRESIDENT may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (C) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which PRESIDENT is or becomes aware.
Nevertheless, the PRESIDENT may retain documents relating to the terms of his
Employment, this contract or as required under applicable law.

 

9.4.          The PRESIDENT shall not improperly use for the benefit of, bring
to any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information relating to a former employer or other third party without the prior
written permission of such third party. PRESIDENT shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. PRESIDENT acknowledges that the Company may amend any such policies
and guidelines from time to time, and that PRESIDENT remains at all times during
the term of the contract bound by their most current version

 

--------------------------------------------------------------------------------


 

9.5.          It is agreed by the parties that in order to protect the
Confidential Information and because the PRESIDENT, who has been and shall be
exposed in an extensive and in-depth manner to the information and to trade,
professional and technological secrets of VERINT in the past and in the present
and to its long-term plans and strategies, the President shall in the term of
the contract and for 12 months after the termination of labour relations between
the Company and the PRESIDENT for whatsoever reason (hereinafter referred to as
the “Cooling-Off Period”), refrain from competing with VERINT, including with
its subsidiaries and related and affiliated companies, in any sphere relating to
the development, marketing, distribution, sale, or support of products or
services that are competitive with the products or services offered by VERINT or
a related company on the date hereof or new lines of business at VERINT or in a
related company that operates or is deployed to operate in the said spheres
(hereinafter referred to as the “Spheres”) during the term of the PRESIDENT’s
employment with the Company. Furthermore, in the said 12 months period the
PRESIDENT shall also refrain from being an interested party or officer in an
entity or business whatsoever that competes with VERINT and/or a company related
to it in the said Spheres (hereinafter referred to as “A Competing Entity or
Business”) and from being engaged and/or employed by A Competing Entity or
Business as aforesaid, or from contracting in respect of doing any of the
aforegoing, whether directly or indirectly, and in any capacity whatsoever,
provided that a competing entity or business as aforesaid engages in the Spheres
as provided in this clause. Notwithstanding the above, the President shall not
be prevented from serving as a board member or as a member of an advisory board
in companies which are not in direct competition with the Company and/or VSI.

 

9.6.          The PRESIDENT also temporarily undertakes in the Cooling-Off
Period mentioned in clause 9.5 above, both by virtue of the duty of fidelity and
good faith and also by virtue of VERINT’s proprietary rights and protected
interest in its secrets and trade contacts, not to solicit or attempt to solicit
customers of VERINT or employees of VERINT with whom he became acquainted by
virtue of his employment with VERINT and for its benefit to cease their
relationship with Verint, and all only in all matters relating to the Spheres as
defined in clause 9.5 above.

 

9.7.          The PRESIDENT’s undertakings to safeguard the Company’s
information and secrets and the restriction of competition and employment as
aforesaid are intended to protect VERINT’s secrets and legitimate interests.

 

--------------------------------------------------------------------------------


 

The PRESIDENT warrants that his above undertakings do not restrict his earning
capacity for his livelihood and his right to professional fulfilment and
personal realisation in the Cooling-Off Period, having regard to his education,
profession, qualifications and experience, including the general know-how and
general experience that the PRESIDENT has acquired and shall acquire for himself
in the period of employment with VERINT. In any event the above temporary and
narrow undertakings are fair, moral and reasonable in their essence, extent and
validity insofar as they impair and shall impair the PRESIDENT’s freedom of
employment.

 

9.8.          It is hereby agreed that the Resettlement Grant, as set forth in
Annex A2, constitute and shall constitute special and agreed and fair
consideration for the restrictions that the PRESIDENT has assumed as set forth
above (hereinafter referred to as the “Special Consideration”).

 

9.9.          If the PRESIDENT breaches any of the provisions of clause 9 above
during the term of the contract and/or the Cooling-Off Period, it is agreed by
the parties that the breach shall be deemed a fundamental breach of this
contract. Without derogating from the aforegoing and from any other remedy or
relief, the PRESIDENT shall be liable to forthwith return to the Company the
Special Consideration, together with linkage differentials and interest from the
date of receipt thereof until the date of the actual return thereof.

 

9.10.        For the avoidance of doubt, the term “Company” shall also include
VSI and any of its subsidiaries.

 

10.      The Term Of The Contract And Termination Hereof

 

10.1.        This contract (and the labour relations between the Company and the
PRESIDENT pursuant hereto) is a contract for an indefinite term commencing on
the Effective Date. During the term of the contract each party shall be entitled
to terminate this contract as provided below -

 

(a)          In the event that the Company dismisses the PRESIDENT - written
notice thereof shall be given to the PRESIDENT in a prior written notice of at
least ninety (90) days, unless such termination is for Cause as defined in
section 10.4 in which notice shall be given only to the extent required under
the Cause definition.

 

(b)           In the event that the PRESIDENT resigns - the PRESIDENT shall give
the Company prior written notice of at least ninety (90) days, unless such
resignation is for Good Reason (as defined in Annex

 

--------------------------------------------------------------------------------


 

2), in which notice shall be given only to the extent required under the Good
Reason definition.

 

(hereinafter “Prior Notice Period”)

 

During the Prior Notice Period (on resignation or dismissal) as aforesaid the
PRESIDENT shall be under a duty to continue working for the Company. However,
VERINT shall be entitled, in its sole discretion, to waive all or part of the
PRESIDENT’s actual employment during the said period or, in its sole discretion,
to advance the date of the severance of the labour relations between the Company
and the PRESIDENT, that is to say to shorten the said agreed Prior Notice
Period, and also including to totally cancel the Prior Notice Period, by giving
him notice together with payment in lieu of the Prior Notice Period or any
portion thereof, as long as any such payment in lieu will be calculated based on
the Salary and all social benefits and any other benefits to which the PRESIDENT
would have been entitled pursuant to any law and any agreement, including this
contract (including all of the President’s termination benefits), for any Prior
Notice Period that was not given.

 

For the avoidance of doubt, the resettlement grant payments pursuant to Annex A2
shall be in addition to the Company’s duty, if and insofar as such arises for
it, for payment in lieu of prior notice in respect of the full or shortened
Prior Notice Period, as the case may be.

 

The labour relations between the PRESIDENT and the Company shall be severed for
all intents and purposes at the end of the Prior Notice Period or the date on
which the PRESIDENT’s employment with the Company shall terminate pursuant to
clause 10.10.3 below.

 

10.2.        It is hereby agreed that unless due to dismissal pursuant to clause
10.3 below, the PRESIDENT shall be entitled to full consideration and ancillary
conditions during the prior notice period.

 

10.3.        Notwithstanding the provisions of clauses 10.1 and 10.2 above,
VERINT shall be entitled to terminate the term of this contract and the
PRESIDENT’s employment pursuant hereto forthwith, and without any prior notice,
for “Cause” (as defined in 10.4 below) and any labour relations between the
Company and the PRESIDENT shall be severed for all intents and purposes as of
the date of such notice for Cause. The aforegoing does not derogate from the
provisions of section 7 of the Contracts (Remedies for Breach of Contract) Law,
5731-1970.

 

10.4.        “Cause” shall mean one or more of the following:

 

--------------------------------------------------------------------------------


 

10.4.1.        (i) conviction of, or plea of guilty or nolo contendere to a
felony or (ii) indictment for a crime involving dishonesty, fraud, or moral
turpitude which is materially harmful to the Company or any of its Subsidiaries
(including reputational harm);

10.4.2.        willful and intentional breach of the PRESIDENT’s obligations to
the Company or any of its Subsidiaries or pursuant to this Agreement, which is
materially harmful to the Company or any of its Subsidiaries;

10.4.3.        willful misconduct, or any willful dishonest or willful
fraudulent act by the PRESIDENT in connection with the PRESIDENT’s performance
of his duties for the Company which is materially harmful to the Company;

10.4.4.        material violation of any U.S. federal securities laws, rules or
regulations, as determined by a U.S. court or any other U.S. governmental body
of competent jurisdiction;

10.4.5.        material violation of any material Company policy or procedure
provided to the PRESIDENT, including without limitation a material violation of
the Company’s Code of Business Conduct and Ethics and the Company’s policies on
harassment, discrimination or substance abuse, resulting in material and
demonstrable harm to the Company; or

10.4.6.        gross neglect of his material duties for the Company which is
materially harmful to the Company or any of its Subsidiaries;

 

All provided, that no termination for Cause shall qualify as a termination for
Cause under this Agreement unless made by a majority of the Board of VSI, at a
meeting of the Board held for such purpose, where Executive and his counsel had
an opportunity, on at least 15 days notice, to be heard before the Board of VSI;
provided, further, if such conduct is capable of being cured, such conduct will
only be considered Cause if the Company has first notified the President in
writing of such circumstances and the President has failed to cure, to the
extent curable, it within 15 days of receiving such notice.  The term “Company”
for this section 10.4 shall also be understood to include VSI.

 

10.5.  For the avoidance of doubt, this definition of Cause shall only apply on
and after the date of this Agreement.  For the further avoidance of doubt, only
facts and circumstances which occur on or after the date of this Agreement that
constitute Cause may be considered Cause under this Agreement.  Nothing in this
provision shall be read to be inconsistent with Section 7 of Annex A hereto.

 

10.6.        If the exercise or sale of any vested Verint stock option,
restricted stock, restricted stock unit, deferred stock awards or any other type
of equity award held by the PRESIDENT upon the termination of the PRESIDENT’s
employment with the Company shall be limited or prohibited under applicable law
or Company policy or due to the inability to trade the shares on a stock
exchange, then the vested Verint stock options, restricted stock, restricted
stock unit, deferred stock awards or any other type of equity award shall expire
(if applicable) only upon the end of a

 

--------------------------------------------------------------------------------


 

period of thirty (30) days after such limitations or prohibitions are no longer
in effect and the shares are freely tradable on a stock exchange.

 

11.   Officer’s Insurance And Indemnity

 

The Company and VSI agrees that if the PRESIDENT is made a party to, is
threatened to be made a party to, receives any legal process in, or receives any
discovery request or request for information in connection with, any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that the PRESIDENT is or was a director,
officer, employee, consultant or agent of the Company or VSI or any of their
affiliates, or is or was serving at the request of, or on behalf of, the Company
or VSI as a director, officer, member, employee, consultant or agent of another
corporation, limited liability corporation, partnership, joint venture, trust or
other entity, including service with respect to employee benefit plans, whether
or not the basis of such Proceeding is the PRESIDENT’s alleged action in an
official capacity while serving as a director, officer, member, employee,
consultant or agent of the Company or other entity, VSI, the Company and its
successors and/or assigns will indemnify, hold harmless and defend the PRESIDENT
to the fullest extent permitted or authorized by the Company’s and/or VSI’s
certificate of incorporation or by-laws or, if greater, by applicable law,
against any and all costs, expenses, liabilities and losses (including, without
limitation, attorneys’ fees reasonably incurred, judgments, fines, excise taxes
under the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
or penalties and amounts paid or to be paid in settlement and any reasonable
cost and fees incurred in enforcing his rights to indemnification or
contribution, advancement of expenses or coverage under directors’ and officers’
liability insurance policies) incurred or suffered by the PRESIDENT in
connection therewith, and such indemnification shall continue as to the
PRESIDENT even though he has ceased to be a director, officer, member, employee,
consultant or agent of VSI, the Company or other entity and shall inure to the
benefit of the PRESIDENT’s heirs, executors and administrators.  VSI and/or the
Company shall reimburse the PRESIDENT for all reasonable costs and expenses
(including, without limitation, reasonable attorneys’ fees, provided that the
PRESIDENT provides notice to the Company prior to retaining counsel in
connection with any Proceeding) incurred by him in connection with any
Proceeding promptly after receipt by VSI of a written request for such
reimbursement and appropriate documentation associated with these expenses. 
Such request shall

 

--------------------------------------------------------------------------------


 

include an undertaking by the PRESIDENT to repay the amount of such advance if
it shall ultimately be determined by a final, non-appealable decision of a court
of competent jurisdiction that he is not entitled to be indemnified against such
costs and expenses.  VSI and the Company also agree to have any successor to all
or substantially all of its business or assets to expressly agree to assume the
Company’s and/or VSI’s obligations under this clause 11.

 

Neither the failure of VSI or the Company (including its respective board of
directors, independent legal counsel or stockholders) to have made a
determination prior to the commencement of any Proceeding concerning payment of
amounts claimed by the PRESIDENT under this clause 11 that indemnification of
the PRESIDENT is proper because he has met the applicable standard of conduct,
nor a determination by VSI or the Company (including its respective board of
directors, independent legal counsel or stockholders) that the PRESIDENT has not
met such applicable standard of conduct, shall create a presumption or inference
that the PRESIDENT has not met the applicable standard of conduct.

 

VSI and the Company agree to continue and maintain a directors’ and officers’
liability insurance policy covering the PRESIDENT at a level, and on terms and
conditions, no less favorable to him than the coverage VSI and/or the Company
provides other similarly-situated executives or directors until such time as
suits against the PRESIDENT are no longer permitted by law.  In all events, the
PRESIDENT shall be covered, in respect of the PRESIDENT’s activities as an
officer, director or employee of VSI and/or the Company, or any of their
affiliates, by VSI’s or the Company’s (or any of their affiliates’) directors
and officers liability insurance policy with a top rated insurer with the usual
coverage (with respect to scope and period) and deductibles in a total policy
amount not to be less than $10,000,000 or other comparable policies, if any,
obtained by VSI’s and/or the Company’s (or any of their affiliates’) successors,
to the fullest extent permitted by such policies.

 

Nothing in this clause 11 shall be construed as reducing or waiving any right to
indemnification, or advancement of expenses or coverage under any directors’ and
officers’ liability insurance policies the PRESIDENT would otherwise have under
VSI’s and/or the Company’s or any affiliate’s certificate of incorporation or
by-laws or under applicable law.

 

--------------------------------------------------------------------------------


 

12.   Expenses Indemnification

 

VERINT shall cover the PRESIDENT’s entertainment and subsistence expenses
incurred in connection with his employment with VERINT against receipts, in
accordance with the Company’s procedures.

 

13.   Work procedures, employment conditions and security vetting

 

Work procedures and employment conditions as set or amended by VERINT from time
to time shall constitute an integral part of the conditions of this contract.
Furthermore, this employment contract shall be conditional upon the PRESIDENT’s
obtaining and keeping the security vetting required for the purpose of
performing his Position, in accordance with the guidelines of the competent
security authorities, and VERINT’s policy.

 

14.   Transference Of The Position

 

The PRESIDENT undertakes that upon giving and/or receiving prior notice of
dismissal or resignation, for whatsoever reason, he shall transfer his Position
in an orderly manner in accordance with VERINT’s instructions and shall return
VERINT all the documents, information, equipment and other material that reached
him or were prepared by him in connection with his employment with VERINT
subject to clause 9.3 above.

 

15.   Exhaustive Contract And Exhaustion Of Rights And Validity Hereof

 

15.1.        This contract including Annex A1 and A2 hereto contains, embodies,
merges, expresses and exhausts all the terms and conditions agreed upon by the
parties with regard to the PRESIDENT’s employment with VERINT following the
Effective Date, retention bonus, outstanding stock options, restricted stock,
restricted stock units, deferred stock awards and any other equity awards held
by the PRESIDENT. All assurances, sureties, written or oral agreements,
undertakings or representations with regard to the subject matter of this
contract that were given or made by the parties prior to the execution hereof
and that have not found explicit expression herein do not add to the obligations
and rights prescribed herein or deriving therefrom or derogate therefrom or
amend them.

 

15.2.        An amendment to any of the provisions of this contract or a waiver
of any of the rights provided herein or deriving therefrom shall not be valid
unless made in writing and signed by the party against whom the amendment or
waiver is asserted.

 

--------------------------------------------------------------------------------


 

15.3.        The parties mutually and in good faith warrant that prior to
executing this contract they carefully perused it and the various provisions
hereof, that negotiations on the contents and various terms and conditions
hereof were conducted and each party had the opportunity of consulting, that
they well understand their agreed rights and duties pursuant hereto and that
neither of them has nor shall have any complaint or claim with regard to the
validity and/or fairness of this contract or any of the provisions hereof.

 

15.4.        VSI, as a party to this contract, may enforce this contract on
behalf of itself or the Company, directly against the PRESIDENT and similarly,
the PRESIDENT may also enforce this contract directly against VSI.

 

16.   Governing Law and Jurisdiction

 

This contract shall be governed by and construed in accordance with Israeli law,
without regard to conflicts of laws principles thereof.  The parties hereby
submit to the exclusive jurisdiction of the competent courts in Israel in regard
to any claim or matter arising out of or in connection with this contract.

 

17.     Notices

 

The addresses of the parties to this contract are as specified in the recitals
hereto and any notice relating to this contract that shall be given by one party
to the other shall be deemed as having been delivered to its addressee at the
time it reached it/him or if sent by registered post to the said addresses - at
the time it reached its addressee or at the end of three (3) days from the time
of despatch as aforesaid - whichever is the earlier.

 

IN WITNESS WHEREOF THE PARTIES HAVE SET THEIR HANDS

ON THE DATE AND AT THE PLACE FIRST STATED ABOVE

 

 

/s/ Dganit Zahavi

 

/s/ Meir Sperling

VERINT SYSTEMS LTD.

 

Meir Sperling

 

 

 

 

 

 

/s/ Peter Fante

 

 

VERINT SYSTEMS INC.

 

 

 

--------------------------------------------------------------------------------


 

Annex A2 — Additional Terms

 

During the term of the contract, as defined in the Contract of Employment to
which this Annex A2 is attached (the “Contract”), the Company and the PRESIDENT
further agree to the terms set forth in this Annex A2.  For the avoidance of
doubt, the provisions of Sections 1, 2, 6, and 11 of this Annex A2 shall apply
and be operative regardless of whether or not the PRESIDENT’s employment is
terminated and the entirety of this Annex A2 shall form a part of the Contract
whether or not referred to by the body of the Contract.

 

1.             Definitions.  Except as otherwise provided in this Annex A2,
defined terms used herein will mean as set forth in the Contract.  In addition,
for purposes of this Annex A2:

 

a.             “Accrued Rights” shall mean “ (i) any outstanding salary;
(ii) any Annual Bonus earned, but unpaid, paid in accordance with Section 4 of
the Contract; (iii) payment for accrued but unused vacation; (iv) such employee
benefits, if any, as to which the PRESIDENT may be entitled under the employee
benefit plans of the Company, in accordance with the terms of such benefit
plans, including under any insurance coverage; (v) any outstanding convalescence
payment; (vi) all amounts and rights accrued (or added) in the Pension
Arrangement and/or any alternative pension arrangement and/or Study Fund,
including on account of severance pay; (vii) payment in lieu of the Prior Notice
Period or any portion thereof, calculated as provided in the Contract, for the
Prior Notice Period that was not given; (viii) any vested equity awards,
including but not limited to any vested options, in accordance with the terms of
the option plans and/or award agreement.

 

b.             “Board” means the Board of Directors of VSI.

 

c.             “Change in Control” shall be deemed to have occurred if the event
set forth in any one of the following subparagraphs shall have occurred:

 

(i)            (the acquisition by any Person, entity or affiliated group (other
than Comverse), in one or a series of transactions, of more than 50% of the
voting power of VSI, or the acquisition of all the common stock of VSI (other
than equity held by employees which is assumed in such transaction) following
which the common stock of VSI is no longer publicly traded;

 

(ii)           the requirement that any Person, entity or affiliated group
(other than Comverse) consolidate with its financial results the financial
results of VSI;

 

(iii)          a merger or consolidation in which the holders of VSI’s equity
securities would not be holders of 50% or more of the voting power of the merged
or consolidated entity;

 

--------------------------------------------------------------------------------


 

(iv)          a sale of all or substantially all of VSI’s assets; or

 

(v)           during any period of two consecutive years, Incumbent Directors
cease to constitute at least a majority of the board.  “Incumbent Directors”
shall mean: (1) the directors who were serving at the beginning of such two-year
period, (2) any directors whose election or nomination was approved by the
directors referred to in clause (1) or by a director approved under this clause
(2), and (3) at any time that Comverse owns a majority of the voting power of
VSI, any director nominated by Comverse.

 

d.             “Change in Control Termination” means the PRESIDENT’s employment
is terminated by the Company without Cause or by the PRESIDENT for Good Reason
as defined below (i.e., excluding a termination by the Company for Cause, by the
PRESIDENT without Good Reason, or as a result of death or Disability): 
(i) upon, or within 12 months following, a Change in Control, or (ii) at a time
when VSI or Comverse is party to an agreement, the consummation of which would
result in the occurrence of a Change in Control (whether or not a Change in
Control actually occurs), or (iii) within the six (6) month period preceding the
entrance by VSI or Comverse into an agreement, the consummation of which would
result in the occurrence of a Change in Control (whether or not a Change in
Control actually occurs), and such termination is made in contemplation of or in
connection with the potential Change in Control, or  (iv) within the nine
(9) month period preceding the consummation of a Change in Control, and such
termination is made in contemplation of or in connection with the potential
Change in Control, or (v) in connection with a Board resolution or consent
authorizing the payment of the amounts and benefits described Section 4 of this
Annex A2.

 

e.             “Comverse” means Comverse Technology, Inc.

 

f.              “Disability” means disabled within the meaning of the Company’s
applicable long-term disability plan then in effect.

 

g.             “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time.

 

h.             “Good Reason” means the occurrence of any of the following events
without PRESIDENT’s prior written consent: (i) a significant reduction in the
PRESIDENT’s authorities, duties, position, titles or reporting status; (ii) the
assignment to the PRESIDENT of duties inconsistent with the PRESIDENT’s Position
or an adverse alteration in the nature of the PRESIDENT’s duties and/or
responsibilities, reporting relationships, positions, titles or authority;
(iii) a reduction by the Company in the PRESIDENT’s Salary or Target Bonus or
the failure by the Company to timely contribute its portion in the Study Fund
and the Pension Arrangement in accordance with the terms of the Contract;
(iv) the relocation of the PRESIDENT’s own office location by more than 25
miles; (v) a material breach by the Company of any provision of this Agreement
or any other agreement between PRESIDENT and Company and its

 

--------------------------------------------------------------------------------


 

Subsidiaries; (vi) any failure by the Company to obtain the assumption in
writing of any obligation of the Company or any affiliate to perform any
agreement between PRESIDENT and the Company or any affiliate by any successor to
all or substantially all of the assets of the Company, whether by operation of
law or contractually, as of the date of such transaction; or (vii) any failure
to elect the PRESIDENT to the Company’s board of directors and to the Position
or removal of the PRESIDENT from the Company’s Board of directors or as
President of ACS or General Manager of the Company (other than for Cause in
accordance with this Contract), unless President’s service as a director of the
Company becomes a violation of law, in which case his removal or failure to
re-elect shall not constitute Good Reason; provided that the events described
above shall constitute Good Reason only if the Company fails to cure such event
within 30 days after receipt from the PRESIDENT of written notice of the event
which constitutes Good Reason; provided, further, that “Good Reason” shall cease
to exist for an event on the 90th calendar day following the later of its
occurrence or the PRESIDENT’s knowledge thereof, unless the PRESIDENT has given
the Company written notice thereof prior to such date, however, if the PRESIDENT
does not claim Good Reason as a result of an event within such period, the
PRESIDENT shall not be deemed to have waived the right to claim Good Reason upon
the occurrence of a subsequent (or similar) event.

 

i.              “Person” has the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) VSI or any of its Subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
VSI or any of its affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the shareowners of VSI in substantially the
same proportions as their ownership of stock of VSI.

 

j.              “Resettlement Grant” means, in the case of the PRESIDENT’s
termination of employment by the Company without Cause or by the PRESIDENT for
any reason, an amount equal to the PRESIDENT’s Salary and all social benefits
and other benefits the President is entitled to receive each as in effect on the
Termination Date (as defined below), for the Resettlement Period.  For the
avoidance of doubt it is further agreed that any Resettlement Grant does not
constitute a salary component that carries any social rights whatsoever.

 

k.             “Resettlement Period” means a number of months (including
fractions thereof) equal to (i) ten (10), plus (ii) one month for each full and
partial years of the PRESIDENT’s employment with the Company commencing at
September 1, 2010 (and pro rata to the period that the PRESIDENT shall actually
work for the Company in the last year in case employment shall be terminated
after September 1st).

 

l.              “Subsidiary” of any Person means another Person (other than a
natural Person), an aggregate amount of the voting securities, other voting
ownership or voting partnership interests, of which is sufficient to elect at
least a majority of the

 

--------------------------------------------------------------------------------


 

Board or other governing body (or, if there are no such voting interests, 50% or
more of the equity interests of which) is owned directly or indirectly by such
first Person.

 

m.            “Termination Date” means the day in which the employment
relationship between the PRESIDENT and the Company is ended.

 

2.             Clawback.  Notwithstanding anything to the contrary, if VSI’s
financial statements for FY 2012 and thereafter for any fiscal year are restated
due to material noncompliance, as a result of misconduct by the PRESIDENT, with
any financial reporting requirement under the U.S. securities laws applicable to
such fiscal year, the PRESIDENT shall, at the request of the Committee, return
or forfeit, as applicable, all or a portion (but no more than one-hundred
percent (100%)) of the net amount of any bonus or any incentive award (including
equity awards) made to the PRESIDENT during the term of the contract as
incentive for the specific fiscal year or years (in the case of equity awards
granted during the term of the contract only, the portion of the award vested
during such fiscal year or years) required to be restated for FY 2012 and
thereafter.  For example, if the PRESIDENT is granted an award during the term
of the contract and in FY 2012 that vests in installments based on performance
in FY 2013 and 2014, and the Company’s financial statements for FY 2013 are
required, as a result of misconduct by the PRESIDENT, to be restated due to
material noncompliance with any financial reporting requirements as set forth
above, only the portion of the award which vests in FY 2013 based on either time
vesting or achievement of the performance targets for FY 2013 (or both, as
applicable) shall be subject to clawback in accordance with this Section 2, but
the portion of the award which vests in FY 2014 shall not be subject to
forfeiture or clawback.  Or, if based on the same facts as set forth in the
preceding sentence, The PRESEIDENT is paid a bonus in FY 2013 for performance in
FY 2012, such bonus shall be subject to clawback in accordance with this
Section 2, but not any bonus paid for any other fiscal year.  The amount to be
recovered from the PRESIDENT shall be the amount by which the bonus or incentive
compensation award exceeded the amount that would have been payable to the
PRESIDENT had the financial statements been initially filed as restated
(including, but not limited to, the entire award), as reasonably determined by
the Committee.  The Committee shall determine whether VSI or the Company shall
effect any such recovery (i) by seeking repayment from the PRESIDENT, (ii) by
reducing (subject to applicable law, including Section 409A, and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the PRESIDENT under any compensatory plan, program or
arrangement maintained by VSI or the Company, (iii)

 

--------------------------------------------------------------------------------


 

by withholding payment of future increases in compensation (including the
payment of any discretionary bonus amount) or grants of compensatory awards that
would otherwise have been made in accordance with VSI’s or the Company’s
compensation practices, or (iv) by any combination of the foregoing.

 

3.             Termination by the Company Without Cause or by the PRESIDENT for
Good Reason (Other Than in Connection With a Change in Control).

 

a.             Without derogating from any other rights granted under the
Contract or law to the PRESIDENT, if the PRESIDENT’s employment is terminated by
the Company without Cause (other than by reason of death or Disability) or if
the PRESIDENT resigns for Good Reason, the PRESIDENT shall be entitled to
receive:

 

(i)            the Accrued Rights, and any shortfall between the sums
accumulated in the severance component of the PRESIDENT’s Pension Arrangement
and/or any alternative pension arrangement and the statutory severance pay under
applicable law (if exist).

 

(ii)           subject to the PRESIDENT’s continued compliance with the
provisions of Section 9 of the Contract, and in addition to any amounts
otherwise provided pursuant to the Contract, a lump sum cash payment of the
Resettlement Grant, payable to the PRESIDENT on the 60th calendar day following
the Termination Date, and

 

(iii)          subject to clause 3(b) below:

 

(A)          A lump sum cash payment equal to 12 months  Salary, as in effect on
the Termination Date, or if higher, as of the date immediately prior to the
first event or circumstance constituting Good Reason in connection with such
departure, payable on the 60th calendar day following the Termination Date.

 

(B)           A lump sum cash payment of a pro rata portion of the Annual Bonus,
if any, that the PRESIDENT would have been entitled to receive pursuant to
Section 4 of the Contract in such year following the conclusion of the
performance period, based upon the percentage of the fiscal year that shall have
elapsed through the Termination Date, VSI’s and the Company’s actual performance
for the applicable performance period, payable at the same time bonuses are paid
to other senior executives of the Company for such fiscal year, but no later
than the later of the 15th calendar day of the third month following the end of
the PRESIDENT’s first taxable year in which the right to payment is no longer
subject to a “substantial risk of forfeiture” (within the meaning of
Section 409A) or the 15th calendar day of the third month following the end of
the

 

--------------------------------------------------------------------------------


 

Company’s first taxable year in which the right to payment is no longer subject
to a “substantial risk of forfeiture” (the “Pro Rata Bonus”).

 

(C)           A lump sum cash payment equal to 100% of the average Annual Bonus
actually paid or payable with respect to the three most recently completed
years, payable on the 60th calendar day following the Termination Date.

 

(D)          For 12 months following the Termination Date, the Company will
reimburse the PRESIDENT for the cost (on a grossed-up basis) of maintaining
health benefits under a group health plan of the Company or a subsidiary of the
Company.  For the avoidance of doubt, the foregoing will not cover any short
term or long term disability insurance benefits.

 

b.             As a condition precedent to receiving the compensation and
benefits provided under Section 3.a.(iii) of this Annex A2, the PRESIDENT shall
execute the waiver and release attached to this Agreement as Exhibit A (the
“Release”).  If the Release has not been executed and delivered to the Company
within 60 calendar days following Termination Date, the Company will cease to
have any obligations to make any payments or provide any benefits under
Section 3.a.(iii) of this Annex A2, other than as required by law.

 

4.             Termination by the Company Without Cause or by the PRESIDENT for
Good Reason in Connection With a Change in Control.

 

a.             Without derogating from any other rights granted under the
Contract or law to the PRESIDENT, in the event of a Change in Control
Termination, the Company shall pay the PRESIDENT the following amounts, and
provide the PRESIDENT the following benefits, described in the balance of this
Section 4 (collectively, the “Change in Control Payments”) in lieu of any other
severance payments or benefits otherwise payable to the PRESIDENT under
Section 3 of this Annex A2.

 

(i)            the Accrued Rights, and any shortfall between the sums
accumulated in the severance component of the PRESIDENT’s Pension Arrangement
and/or any alternative pension arrangement and the statutory severance pay under
applicable law (if exist).

 

(ii)           A lump sum cash payment of the Resettlement Grant, payable to the
PRESIDENT on the 60th calendar day following the Termination Date.

 

(iii)          A lump sum cash payment equal to the sum of (i) the Salary (as in
effect on the Termination Date, or if higher, as of the date immediately prior
to the first event or circumstance constituting Good Reason in connection with
such departure) for 12 months, and (ii) the Target Bonus, or if higher, the
Target Bonus for the year immediately prior to the year in which a Change in
Control occurs, both multiplied by

 

--------------------------------------------------------------------------------


 

1.5, payable to the PRESIDENT on the 60th calendar day following the Termination
Date.

 

(iv)          A lump sum cash payment of a bonus equal to pro rata portion of
the Target Bonus (as in effect on the Termination Date, or if higher, as of the
date immediately prior to the first event or circumstance constituting Good
Reason in connection with such departure), if any, that the PRESIDENT would have
been entitled to receive pursuant to Section 4 of the Contract in such year (if
such year had been completed) based upon the percentage of the fiscal year that
shall have elapsed through the Termination Date and, to the extent relevant to
the calculation of the PRESIDENT’s bonus, the PRESIDENT’s actual performance and
assuming that VSI’s and the Company’s actual performance through the Termination
Date were annualized through the end of such year, payable to the PRESIDENT on
the 60th calendar day following the Termination Date.

 

(v)           As of the PRESIDENT’s Termination Date, all outstanding equity
awards shall vest and become non-forfeitable, with any outstanding stock options
immediately vesting and becoming exercisable, the restriction period (including
any vesting requirements) on any restricted stock and restricted stock units
held by the PRESIDENT shall lapse, and any other vesting requirements or
conditions with respect to the foregoing or other equity-based awards (including
any “phantom” awards) held by the PRESIDENT shall lapse and be disregarded, and
such awards shall be settled in accordance with the terms of the plan and/or the
applicable award agreement; provided that (i) in event the PRESIDENT holds one
or more “tandem” awards, only one side of each such tandem award shall vest
(pursuant to the terms and conditions of such awards) and (ii) notwithstanding
the terms of the plan or the applicable award agreements, if VSI determines that
the settlement of some or all of such awards in stock is not feasible at such
time (for legal, regulatory, or other reasons), such awards will instead be
settled in cash or cash-cancelled based on the fair market value of VSI’s stock
at such time (as determined in good faith by the Board); all amounts or shares
payable or deliverable under this paragraph to be paid or delivered to the
PRESIDENT on the 60th calendar day following the Termination Date.

 

(vi)          For a period of 12 months following the Termination Date, the
Company will reimburse the PRESIDENT for the cost (on a grossed-up basis) of
maintaining health benefits under a group health plan of the Company or a
subsidiary of the Company.  For the avoidance of doubt, the foregoing will not
cover any short term or long term disability insurance benefits.

 

5.             [RESERVED]

 

6.                                             Legal Fees.  The Company shall
pay to the PRESIDENT all reasonable legal fees and expenses incurred by the
PRESIDENT in disputing any issue under Sections 4 or 10.4 to the Contract, or
this Annex A2 relating to the termination of the PRESIDENT’s employment or in
seeking in good faith to interpret,

 

--------------------------------------------------------------------------------


 

obtain or enforce any benefit or right provided by this Annex A2, in each case,
regardless of the outcome.  Such payments shall be made within five days (but in
any event no later than December 31st of the year following the year in which
the PRESIDENT incurs the expenses) after delivery of the PRESIDENT’s written
requests for payment accompanied with such evidence of fees and expenses
incurred as the Company reasonably may require, provided that (a) the amount of
such legal fees and expenses that the Company is obligated to pay in any given
calendar year shall not affect the legal fees and expenses that the Company is
obligated to pay in any other calendar year, (b) the PRESIDENT’s right to have
the Company pay such legal fees and expenses may not be liquidated or exchanged
for any other benefit, and (c) the PRESIDENT shall not be entitled to
reimbursement unless the PRESIDENT has submitted an invoice for such fees and
expenses at least ten days before the end of the calendar year next following
the calendar year in which such fees and expenses were incurred.

 

7.                                             Termination By the Company For
Cause.   If the PRESIDENT’s employment is terminated by the Company for Cause,
the PRESIDENT shall be entitled to receive the Accrued Rights. Nothing in this
provision shall be read as derogating from the President’s rights under
Section 8.7 of the Contract.

 

8.                                             Termination By the PRESIDENT
Without Good Reason.   If the PRESIDENT resigns without Good Reason, the
PRESIDENT shall be entitled to receive the following: (i) the Accrued Rights,
and any shortfall between the sums accumulated in the severance component of the
PRESIDENT’s Pension Arrangement and/or any alternative pension arrangement and
the statutory severance pay under applicable law (if exist); (ii) A lump sum
cash payment of the Resettlement Grant, payable to the PRESIDENT on the
60th calendar day following the Termination Date.

 

9.                                             Death.  Without derogating from
any other rights granted under the Contract or law to the PRESIDENT, upon
termination of the PRESIDENT’s employment due to the PRESIDENT’s death, the
PRESIDENT’s estate or, where the law requires, the next of kin, shall be
entitled to receive:

 

a.             the Accrued Rights, and any shortfall between the sums
accumulated in the severance component of the PRESIDENT’s Pension Arrangement
and/or any alternative pension arrangement and the statutory severance pay under
applicable law (if exist).

 

b.             a lump sum cash payment of the Resettlement Grant, payable to the
PRESIDENT’s estate the PRESIDENT’s successors according to law on the 60th
calendar day following the PRESIDENT’s day of death,

 

c.             A lump sum cash payment of the Pro Rata Bonus, if any, payable as
provided in Section 3 of this Annex A2, and

 

--------------------------------------------------------------------------------


 

d.             For 12 months following the PRESIDENT’s death, the Company will
reimburse the PRESIDENT’s spouse and eligible dependents for the cost (on a
grossed-up basis) of maintaining health benefits for the PRESIDENT’s spouse and
eligible dependents under a group health plan of the Company or a subsidiary of
the Company.  For the avoidance of doubt, the foregoing will not cover any short
term or long term disability insurance benefits.

 

10.                                           Disability.  Without derogating
from any other rights granted under the Contract or law to the PRESIDENT, upon
termination of the PRESIDENT’s employment due to his Disability, the PRESIDENT
shall be entitled to receive:

 

a.             the Accrued Rights, and any shortfall between the sums
accumulated in the severance component of the PRESIDENT’s Pension Arrangement
and/or any alternative pension arrangement and the statutory severance pay under
applicable law (if exist).

 

b.             a lump sum cash payment of the Resettlement Grant, payable to the
PRESIDENT on the 60th calendar day following Termination Date,

 

c.             A lump sum cash payment of the Pro Rata Bonus, if any, payable as
provided in Section 3 of this Annex A2,

 

d.             A lump sum cash payment equal to the greater of (i) six
(6) months or (ii) the number of full and partial months from the Termination
Date and until the date on which the PRESIDENT would be eligible to receive
benefits under the Company’s long-term disability plan applicable to the
PRESIDENT (but in no event more than 12 months) (such greater period, the
“Overlap Period”) of the PRESIDENT’s Salary, as in effect on the Termination
Date, payable on the 60th calendar day following the Termination Date.

 

e.             For a period equal to the Overlap Period following the
Termination Date, the Company will reimburse the PRESIDENT for the cost (on a
grossed-up basis) of maintaining health benefits under a group health plan of
the Company or a subsidiary of the Company.  For the avoidance of doubt, the
foregoing will not cover any short term or long term disability insurance
benefits.

 

11.           Change in Control.  Upon a Change in Control (as defined herein or
in the applicable stock incentive compensation plan), if outstanding equity
awards held by all senior executives of VSI are not assumed in connection with
such Change in Control, all of the PRESIDENT’s outstanding equity awards shall
vest and become non-forfeitable, with any outstanding stock options immediately
vesting and becoming exercisable, the restriction period (including any vesting
requirements) on any restricted stock and restricted stock units held by the
PRESIDENT shall lapse, and any other vesting requirements or conditions with
respect to the foregoing or other equity-based awards

 

--------------------------------------------------------------------------------


 

(including any “phantom” awards) held by the PRESIDENT shall lapse and be
disregarded.  For purposes of this Section 11, an equity award shall be
considered assumed if, and only if, each of the following conditions are met:
(i) stock options and stock appreciation rights are converted into a replacement
award in a manner that complies with Section 409A and preserves the intrinsic
value of the equity award on the date of the Change in Control; (ii) restricted
stock units and restricted stock awards are converted into a replacement award
covering a number of shares of common stock of the entity effecting the Change
in Control (or a successor or parent corporation), as determined on a basis no
less favorable to the holder of such award than the treatment applied to
shareholders generally; provided that to the extent that any portion of the
consideration received by holders of VSI common stock in the Change in Control
transaction is not in the form of the common stock of such entity (or a
successor or parent corporation), the number of shares covered by the
replacement award shall be based on the average of the high and low selling
prices of the common stock of such entity (or a successor or parent corporation)
that is the subject of the replacement award on the established stock exchange
on the trading day immediately preceding the date of the Change in Control;
(iii) the replacement award contains provisions for scheduled vesting,
attainability of performance targets (if applicable) and treatment on
termination of employment (including the definition of Cause and Good Reason as
set forth in the controlling document) that are no less favorable to the holder
than the underlying award being replaced (including taking into account any
provisions of any employment agreement), and all other terms of the replacement
award (other than the security and number of shares represented by the
replacement award) are no less favorable to the holder than the underlying
award; and (iv) the security represented by the replacement award is of a class
that is publicly held and traded on an established stock exchange.  In the event
the PRESIDENT’s awards are assumed in connection with a Change in Control in
accordance with this Section 11, his underlying award(s), and any replacement
award(s), shall be treated no less favorably than the standards set forth in
clauses (i) through (iv) of the preceding sentence.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

RELEASE

 

This Release (the “Release”) is entered into by and between Verint Systems Ltd.,
company number 512704867, at                                             (the
“Company”) and Mr. Meir Sperling, ID 004187050, at
                                         (“Meir”).

 

Whereas:                                             the Company and Meir
previously entered into an Employment Contract dated
                                , 2011 (the “Employment Contract”); and

 

Whereas:                                             the employment relations
between the Company and Meir [were terminated] [will terminate] on
                           (the “Termination Date”); and

 

Whereas:                                             pursuant to Section 3(b) to
Annex A2 of the Employment Contract, Meir is entitled to certain payments and
benefits upon such termination, contingent upon the execution of this Release;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the Company and Meir agree as follows:

 

1.                                       On or around the Termination Date, a
final settlement of account will be carried out and the Company will send
letters of release to the relevant insurance companies releasing to Meir all
sums (including sums on account of severance pay), accrued in the pension funds
and study fund (the “Release Letters”), and will pay Meir an additional gross
amount of NIS                           , to cover all Meir’s entitlements under
any law or agreement, all as detailed in Exhibit A1 attached herein.

 

2.                                       In addition, the Company will grant
Meir all the payments and benefits specified under Section 3(a)(iii) to Annex
A2.

 

3.                                       Subject to Section 5 below, the release
and the receipt of the above sums and benefits shall constitute full and final
settlement of everything owed to Meir by the Company, its affiliates, including
Verint Systems Inc. (the “Parent Company”) and anyone on their behalves
(together the “Group”), with respect to the employment relationship between Meir
and the Company or its termination.

 

4.                                       Meir hereby confirms that, subject to
Section 5 below, upon receipt of the above sums and benefits, neither he nor
anyone on his behalf will have any claim or demand against the Group and anyone
on their behalves with respect to his employment with the Company and its
termination.

 

--------------------------------------------------------------------------------


 

The Company and/or the Parent Company on behalf of themselves and on behalf of
any other member of the Group hereby release and discharge Meir from all claims
and demands which they and/or any other member of the Group may have had, have
now or will have, against Meir arising out of or in connection with his
employment with the Company and its termination.

 

5.                                       The parties hereto acknowledge and
agree that the release contained in Section 3 does not, and shall not be
construed to, release or limit the scope of any existing obligations of the
Company and/or the Parent Company towards Meir or anyone on his behalf which
intended to survive the termination of Meir’s employment, although not included
in Exhibit A1, including but not limited to: (i) indemnification obligations
towards Meir for his acts as an officer or director of Company in accordance
with the Articles of Association of the Company, the indemnification agreement
entered with Meir dated                and the policies and procedures of
Company that are presently in effect, and/or the undertaking to provide
director’s and officer’s insurance to Meir; (ii) any obligation toward Meir and
his eligible, participating dependents or beneficiaries under any existing group
welfare or retirement plan of the Company or the Parent Company in which Meir
and/or such dependents are participants or, (iii) any obligation toward Meir
with respect to any other vested benefit under the Group’s benefit plans,
including any of the Group’s, equity compensation plans, in accordance with the
terms of such plans or related award agreements.

 

6.                                       Each party to this Release undertakes
to preserve the reputation of the other party, and to refrain from any act or
omission which is likely to harm such reputation.

 

7.                                       The Parties declare that they have
voluntarily entered into this Release, after receiving independent legal advice
and being represented by legal counsel, and are signing this Release with a full
understanding of its terms.

 

Meir acknowledges that he has been provided at least 21 days to review the
Release and has been advised to review it with an attorney of his choice. In the
event Meir elects to sign this Release prior to this 21 day period, he agrees
that it is a knowing and voluntary waiver of his right to wait the full 21
days.  Meir further understands that he has 7 days after the signing hereof to
revoke it by so notifying the Company in writing, such notice to be received by
                           within the 7 day period. Meir further acknowledges
that he has carefully read this Release, knows and understands its contents and
its binding legal effect. Meir acknowledges that by signing this Release, he
does so of his own free will and act and that it is his intention that he be
legally bound by its terms.]

 

8.                                       This Release shall be governed by and
construed in accordance with the laws of the State of Israel.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Release on the date first
above written.

 

 

VERINT SYSTEMS LTD.

 

Meir Sperling

 

 

 

 

 

 

By:

 

 

Date:

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

Confirmation:

 

We hereby confirm that we have read the above Release, agree with its content
and undertake as detailed there.

 

 

VERINT SYSTEMS INC.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------